EX-99.23(p)(114) Index Overview Structure Why we have an M&G Code of Ethics How the Code applies to you Confirmation of understanding General – other policies Definitions Personal Account Dealing – Access Persons General What is a personal account deal? What you have to consider before undertaking a personal account deal What you need to do when undertaking a personal account deal All Access and Connected Persons, other than Equity Investment Professionals All Equity Investment Professionals What you have to do once you have completed your personal account deal Personal Account Dealing – Employees General What is a personal account deal? What you have to consider before undertaking a personal account deal What you need to do when undertaking a personal account deal What you have to do once you have completed your personal account deal Securities Reporting – Access Persons General Initial/Annual Statement of Investments Held Quarterly Statement of Investments Annual Statement of Investments Held Additional requirements for Equities staff registered as a CF30 with the FSA Additional requirements for Equity Dealers and Fund Managers of US-based Clients (Vanguard and Jackson) registered as a CF30 with the FSA Personal associations General Guidelines Criteria What to do Gifts and Benefits General Inducement Guidelines Approval Managers responsibility Approved Gifts and Benefits forms Record keeping Administration Controls Records Tables How the Code applies to you Financial Instruments and their Reporting Requirements Appendices A. Flowchart - Personal Account Dealing B. Request For Permission To Deal Form (RFPTD) C. Initial/Annual Statement of Investments Held D. Statement of Transactions During The Quarter E. Personal Association Form F. Gifts and Benefits Form G. Federal Securities Laws Version Control Overview Structure The M&G Code of Ethics (“the Code”) document sets out the following: i.Why we have a Code of Ethics; ii.Personal account dealing requirements; iii.Investment reporting requirements; iv.Personal association requirements; v.Gifts and benefits requirements. Why we have a Code of Ethics First, we are required to have a Code of Ethics by the United States Securities and Exchange Commission (SEC), which regulates M&G Investment Management Ltd (“MAGIM”) as an Investment Adviser in relation to the US clients of MAGIM.
